Title: To Thomas Jefferson from N. Herbemont, 18 October 1822
From: Herbemont, N.
To: Jefferson, Thomas


Respected Sir,
Columbia S. Carolina
Oct. 18th 1822
I take the liberty of sending you a small tract which I have just published. Its object is to induce the increase of the white population in the southern state; but particularly in S. Carolina. The means proposed are the cultivation of the Olive, Grapevine, Sheep & Silk worms. I should not have troubled you with it, but for this, that I know this subject far from indifferent to you, & that any thing by which the prosperity of our country is promoted, is sure to meet with your warmest approbation. These are subjects which you have yourself recommended, & no doubt, at this juncture, your expressed approbation would promote the execution of the plan. These are the apologies I have to offer for this intrusion. I rejoice also in having this opportunity of assuring you at my most sincere respect, & that I am truly, Sir,Your obedt servtN. Herbemont Prest of the board of public works of South Carolina